                Case 1:20-cv-00169 Document 1 Filed 02/26/20 Page 1 of 5



                              IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW MEXICO

UNrreo Sr,A.rps oF AMERTcA,

                  Plaintffi

          V                                                     Civ. No.20-169

$2,506.00 IN UNITED Srarps CuRReNCy,

                  Defendant-in-rem.



                       VERIFIED COMPLAINT FOR FORFEITURE IN REM

          Plaintiff, United States of America, brings this complaint in accordance with

Supplemental Rule G(2) of the Supplemental Rules for Certain Admiralty or Maritime Claims

and Asset Forfeiture Actions, and alleges as follows:

                                       Nlrunr Or TUB AcrtoN
          1.      This is a civil action to forfeit and condemn to the use and benefit of the United

States of America property involved in violations of the Controlled Substances      Act and   18


U.S.C. $ 1952 that is subject to forfeiture pursuant to 21 U.S.C. $ 881(a)(6).

                                          DnrnNolNrlvfir,v
          2.      The defendant in rem consists of the following:

                  a.  Two thousand five hundred six ($2,506.00) in United States Currency,
                  (hereafter referred to as "Defendant Currency").

          3.      The Defendant Currency was seized by the Drug Enforcement Administration on

September 3,2019, in the District of New Mexico.

          4.      The Defendant Currency is now, and during the pendency of this action     will   be,   in

the   jurisdiction of this Court.
               Case 1:20-cv-00169 Document 1 Filed 02/26/20 Page 2 of 5




                                         Juntsolcrlox .rxn Vnxur

          5.        The United States District Court for the District of Nerv Mexico has subject

matter jurisdiction under 28 U.S.C. $S 1345, 1355(a) and 1356.

          6.        Venue for this civil forfeiture action is proper in this district pursuant to 28 U.S.C.

$$ 1355 and 1395, as acts or omissions giving rise to the forfeiture took place in this district and

the property is found in this     district. Upon the filing of this complaint, the Defendant Currency

will   be arrested by execution of a Warrant for Arrest     ln Rem in the District of New Mexico'

                                                    Flcrs

          7.        On September 3,2019, Drug Enforcement Administration (DEA) Agents and

Task Irorce Officers executed a Federal Search and Seizure Warrant at 7 Josephine Road, Santa

Fe,    New Mexico, the residence of Francisco Diaz.

          8.        New Mexico Stated Police conducted a DEA directed traffic stop on Francisco

Diaz and intbrmed him of the search warrant. Diaz consented to return to the residence with

officers.

          9.        At approximately 6:05 a.m., Agents made entry and secured the premises.

           10.      Agents took photographs of the residential area, including the home and vehicles

located on the property. During the search of the residence Agents located and seized the

following:

               a. several clear zip-lock baggies    containing a white powdery substance, that field

                    test positive for cocaine, in the master bedroom closet;

               b. $2,506.00    in U.S. Currency from the master bedroom closet;

               c.   a Taurus PT24l7 Pro .40 caliber    pistol Exhibit N-8 in the master bedroom closet;

               d.   a Bryco Model 48 .380 caliber    pistol Exhibit N-9 in the master bedroom closet;

                                                       2
                Case 1:20-cv-00169 Document 1 Filed 02/26/20 Page 3 of 5




                e.   a Ruger 9E 9mm pistol Exhibit   N-I0 in the master bedroom closet;    and


                f.   four (4) separate kilogram-sized rwappers from the master bedroom closet.

       I   l.        Agent conducted an intervierv with Diaz. Agents read Diaz his Miranda Warning.

Diaz advised he understood his rights and agreed to answer questions. Diaz stated all of the US

currency rvas his. Diaz stated that he made approximately $7,000.00 to        S   10,000.00 in profit tiom


each kilogram of cocaine that he sold. DiazDiazadvised that he sold one kilogram

approximately every 2-3 months and that he had been selling cocaine for years.

                                         FInsr Cutru FoR Reltrr


        lZ.          The United States incorporates by retbrence the allegations in paragraphs I

through I I as though fully set forth'

        13.          Title 21, United States Code, Section 881(aX6) subjects to lorfeiture "[a]ll

moneys, negotiable instruments, securities, or other things of value furnished or intended to be

furnished by any person in exchange for a controlled substance or listed chemical in violation         of

this subchapter, all proceeds fraceable to such an exchange, and all moneys, negotiable

instruments, and securities used or intended to be used to facilitate any violation of this

subchapter."

           14.       Defendant Currency was furnished, or intended to be furnished, in exchange for a

controlled substance, or constitutes proceeds traceable to such an exchange, or was used or

inrended to be used to facilitate a violation of the Controlled Substances Act and is thus subject

to forfeiture to the United States pursuant to     2l U.S.C. $ 881(aX6).
            Case 1:20-cv-00169 Document 1 Filed 02/26/20 Page 4 of 5




        WHEREFORE: Plaintilf seeks arrest of Defendant Currency and forfeiture of same to

Plaintift, determination of the validity and priority of claims of the Claimants and any Unknown

Claimants to the Defendant Currency, costs and expenses of seizure and of this proceeding, and

other proper relief.




                                                     Respectful ly submitted,

                                                     JOHN C. ANDERSON
                                                     United States Attorney


                                                     KZo
                                                     STEPHEN R. KO]Z
                                                     Assistant U.S. Attorney
                                                     P.O. Box 607
                                                      Albuquerque, NM 87103
                                                     (s}s) 346-7274




                                                .l
            Case 1:20-cv-00169 Document 1 Filed 02/26/20 Page 5 of 5




                                 28 U.S.C. $   t7{6 Dnc'lrRrrtos


       I am a Special Agent with the Drug Enforcement Administration who has read the

contents of the Complaint for Forfeiture In Rem to which this Declaration is attached; and the

statements contained in the complaint are true to the best of my knorvledge and belief.

       I declare under penalty of perjury and the larvs of the United States of America that this

Declaration is true and correct, excepl as to matters stated on information and beliel and as to

those matters I believe them to be true.



       Dated:
                We o                                P.J     SpecialAgent
                                                    Enlbrcement Administration
             JS 44 (Rev. 12/12)                          CIVIL1-1
                                   Case 1:20-cv-00169 Document COVER     SHEET Page 1 of 1
                                                                  Filed 02/26/20
             The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as
             required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
             required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                     DEFENDANTS
 United States of America                                                                                $2,506.00 IN U NITED S TATES C URRENCY
  (b) County of Residence of First Listed Plaintiff                                                       County of Residence of First Listed Defendant
                              (EXCEPT IN U.S. PLAINTIFF CASES)                                                                  (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                          NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                    THE TRACT OF LAND INVOLVED.

 (c)    Attorneys (Firm Name, Address, and Telephone Number)                                             Attorneys (If Known)

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                  III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                     (For Diversity Cases Only)                                       and One Box for Defendant)
  1    U.S. Government               3   Federal Question                                                                     PTF       DEF                                         PTF       DEF
       Plaintiff                           (U.S. Government Not a Party)                       Citizen of This State            1         1    Incorporated or Principal Place          4        4
                                                                                                                                                   of Business In This State

  2    U.S. Government               4   Diversity                                             Citizen of Another State          2         2   Incorporated and Principal Place         5       5
        Defendant                        (Indicate Citizenship of Parties in Item III)                                                              of Business In Another State

                                                                                              Citizen or Subject of a            3         3   Foreign Nation                           6       6
                                                                                                  Foreign Country


        CONTRACT                                    TORTS                                      FORFEITURE/PENALTY                        BANKRUPTCY                     OTHER STATUTES
 110 Insurance                PERSONAL INJURY             PERSONAL INJURY                       625 Drug Related Seizure             422 Appeal 28 USC 158           375 False Claims Act
 120 Marine                  310 Airplane                 365 Personal Injury -                 of Property 21 USC 881               423 Withdrawal                  400 State Reapportionment
 130 Miller Act              315 Airplane Product             Product Liability                                                          28 USC 157                  410 Antitrust
 140 Negotiable Instrument        Liability               367 Health Care/                      690 Other                                                            430 Banks and Banking
 150 Recovery of Overpayment 320 Assault, Libel &            Pharmaceutical                                                                                          450 Commerce
     & Enforcement of Judgment    Slander                    Personal Injury                                                         PROPERTY RIGHTS                 460 Deportation
 151 Medicare Act            330 Federal Employers’          Product Liability                                                       820 Copyrights                  470 Racketeer Influenced and
 152 Recovery of Defaulted        Liability               368 Asbestos Personal                                                      830 Patent                          Corrupt Organizations
     Student Loans           340 Marine                       Injury Product                                                         840 Trademark                   480 Consumer Credit
     (Excludes Veterans)     345 Marine Product               Liability                                                                                              490 Cable/Sat TV
 153 Recovery of Overpayment      Liability             PERSONAL PROPERTY                                LABOR                       SOCIAL SECURITY
                                                                                                710 Fair Labor Standards              861 HIA (1395ff)                850 Securities/Commodities/
     of Veteran’s Benefits   350 Motor Vehicle            370 Other Fraud                                                                                                 Exchange
                                                                                                    Act                               862 Black Lung (923)
 160 Stockholders’ Suits     355 Motor Vehicle            371 Truth in Lending                                                                                       890 Other Statutory Actions
                                                                                                720 Labor/Management                  863 DIWC/DIWW (405(g))
 190 Other Contract              Product Liability        380 Other Personal                                                                                         891 Agricultural Acts
                                                                                                    Relations                         864 SSID Title XVI
 195 Contract Product Liability
                             360 Other Personal              Property Damage                                                                                         893 Environmental Matters
                                                                                                740 Railway Labor Act                 865 RSI (405(g))
 196 Franchise                   Injury                   385 Property Damage                                                                                        895 Freedom of Information
                                                                                                751 Family and Medical
                             362 Personal Injury –           Product Liability                      Leave Act                                                             Act
                                 Medical Malpractice                                                                                                                 896 Arbitration
                                                                                                 790 Other Labor Litigation
     REAL PROPERTY             CIVIL RIGHTS             PRISONER PETITIONS                                                           FEDERAL TAX SUITS               899 Administrative Procedure
                                                                                                791 Employee Retirement
 210 Land Condemnation       440 Other Civil Rights       Habeas Corpus:                                                              870 Taxes (U.S.                    Act/Review or Appeal of
                                                                                                   Income Security Act
 220 Foreclosure             441 Voting                  463 Alien Detainee                                                              Plaintiff or                    Agency Decision
 230 Rent Lease & Ejectment  442 Employment              510 Motions to Vacate                                                           Defendant)                  950 Constitutionality of
 240 Torts to Land           443 Housing/                     Sentence                                                                871 IRS—Third Party                 State Statutes
 245 Tort Product Liability      Accommodations          530 General                                                                     26 USC 7609
                                                                                                    IMMIGRATION
 290 All Other Real Property 445 Amer. w/Disabilities -  535 Death Penalty
                                                                                                462 Naturalization Application
                                 Employment              Other:                                  465 Other Immigration
                             446 Amer. w/Disabilities -  540 Mandamus & Other
                                                                                                    Actions
                                 Other                   550 Civil Rights
                             448 Education               555 Prison Condition
                                                         560 Civil Detainee -
                                                             Conditions of
                                                             C fi         t
             IV. NATURE OF SUIT (Place an “X” in One Box Only)
             V. ORIGIN (Place an “X” in One Box Only)
      1 Original         2 Removed from                    3   Remanded from              4 Reinstated or          5 Transferred from             6 Multidistrict
         Proceeding        State Court                         Appellate Court              Reopened                 Another District               Litigation
                                                                                                                    (specify)
                                     Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                     21 U.S.C. § 881(a)(6)
VI. CAUSE OF ACTION


VII. REQUESTED IN                         CHECK IF THIS IS A CLASS ACTION                       DEMAND $                                   CHECK YES only if demanded in complaint:


     COMPLAINT:                           UNDER RULE 23, F.R.Cv.P.                                                                         JURY DEMAND:                Yes         No
VIII. RELATED CASE(S)
                                         (See instructions):
      IF ANY                                                    JUDGE                                                            DOCKET NUMBER
DATE                                                                   SIGNATURE OF ATTORNEY OF RECORD


_2/26/2020
FOR OFFICE USE ONLY
  RECEIPT #                  AMOUNT                                     APPLYING IFP                               JUDGE                              MAG. JUDGE
